DETAILED ACTION
This action is response to communication:  response election filed on 12/06/2021.
Claims 1-21 are currently pending in this application.  Applicants have elected claims 1-11 without traverse.  Claims 12-21 have been withdrawn.
The IDS filed on 10/15/2020 has been accepted.  
	
Election/Restrictions
Applicant’s election without traverse of the restriction requirement in the reply filed on 12/06/2021 is acknowledged.
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/06/2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US Patent Application Publication 2008/0320311 (Cho) in view of Castillo et al. US Patent Application Publication 2006/0097040 (Castillo).

As per claim 1, Cho teaches a computing device comprising: a memory component configured to store firmware (Figure 1, paragraph 31 with firmware storage unit); a bus device communicatively coupled to the memory component (Figure 3 and paragraph 32 with controller); a bus filter driver configured to attach to the bus device and retrieve firmware from the memory component, wherein the bus filter driver is configured to retrieve the firmware responsive to receipt of a start message by the bus device (Figure 3 and paragarph 32 with authenticator; controller initializes reading of firmware by commanding authenticator to start firmware authentication by reading data from firmware data; authenticator filters data by allowing or preventing data from being transmitted through data transmission bus, as seen in paragraph 35; see paragraph 46 wherein the device may be a driver); and a security agent configured to retrieve the firmware from the bus filter driver and to perform a security analiss of the firmware (paragraphs 32, 35, and 53-54 with software from authenticator analyzing firmware image and determining authenticity).
Although Cho teaches retrieving and authenticating firmware, Cho does not explicitly teach wherein the firmware is a firmware image.  However, retrieving and authenticating 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Castillo with Cho.  One of ordinary skill in the art would have been motivated to perform such an addition to improve a controller to initialize a PC such that the security of the firmware is reasonably guaranteed (paragraph 8 of Cho). 

Claim 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the Cho combination as applied above, and further in view of Heinrich et al. US Patent Application Publication 2012/0110562 (Heinrich).
	As per claim 2, Cho as modified does not explicitly teach wherein the bus filter driver is further configured to retrieve bus device metadata and acquire a bus interface and utilize the bus interface to locate the memory component.  However, acquiring a bus interface and utilizing the bus interface to locate a memory component, as long as retrieving bus device metadata, is well known in the art.  For example, see Heinrich (paragraph 30 with bus interface reposnding to bus transactions and locating memory; see also paragraph 35 wherein metadata can be retrieved that provides the functionality needed to boot the computer system and trigger a controller).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Cho combination with Heinrich.  One of ordinary skill 
	As per claim 7, the Cho shows the obvisouness of utilizing a bus device including a PCI bus or a PCIe bus (see Castillo paragraphs, 8, 11, 18, and throughout wherein PCI bus is notoriously well known and used).  However, the Cho combination does not explicitly teach an LPC bus or an eSPI bus connected to a memory component. However, utilizing such buses is well known in the art.  FOr example, see Heinrich (paragraph 19 with communication via an LPC bus).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Cho combination with Heinrich.  One of ordinary skill in the art would have been motivated to perform such an addition to provide an improved system and method for updating firmware (paragraph 3).

Claim 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the Cho combination as applied above, and further in view Vollmer et al. US Patent Application Publication 2004/0073791 (Vollmer).

	As per claim 3, Cho as modified does not explicitly teach wherein the bus filter driver is configured to attach to the bus device conditionally based on at least one of a vendor identifier or chipset identifier associated with the memory component.  However, controlling access via a bus based on a vendor identifier is well known in the art.  For example, see Vollmer (paragarph 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Cho combination with Vollmer.  One of ordinary skill in the art would have been motivated to perform such an addition to provide greater security (paragraph 6 of Vollmer).
	As per claim 10, the Cho combination does not explicitly each wherein the bus filter driver is further configured to retrieve hardware metadata from at least one of chipset tables or registers.  However, retrieving hardware metadata from chipset tables is well known in the art.  For example, see Cho (paragraph 37-39 wherein bus manager receives hardware metadata such as chipset information and determines access rights based on the retrieved data).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Cho combination with Vollmer.  One of ordinary skill in the art would have been motivated to perform such an addition to provide greater security (paragraph 6 of Vollmer).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the Cho combination as applied above, and further in view of Ghosh et al. US Patent Application Publication 2016/0321195 (Ghosh).

	As per claim 4, the Cho combination does not explicitly teach wherein the bus filter driver is configured to retrieve at least of the vendor identifier or chipset identifier from a 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ghosh with the Cho combination.  One of ordinary skill I the art would have been motivated to perform such an addition to provide data storage security and device authentication without requiring changes to the operating system (paragraph 3 of Ghosh).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the Cho combination as applied above, and further in view of Ghosh et al. US Patent Application Publication 2016/0321195 (Ghosh).

	As per claim 5, Cho as modified does not explicitly teach an external component libarary configured to enable access to the bus filter driver by the security agent.  However, utilizing an external component library to enable access is well known in the art.  For example, see Ghosh (paragraph 29, Figure 2, and throughout with database of external components that enable access). 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ghosh with the Cho combination.  One of ordinary skill I the art would have been motivated to perform such an addition to provide data storage .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the Cho combination as applied above, and further in view of Ionescu US Patent Application Publication 2017/0061127 (Ionescu).	
	As per claim 6, it would have been obvious over the Cho combination wherein the security agent includes a user-mode component parsing and analyzing at least the firmware image (see Cho Figure 5, paragraph 53, and throughout with reading firmware and signature and authenticating signature; see Castillo wherein firmware may be image).  However, the combination does not explicitly teach a kernel mode component providing at least metadata associated with the firmware image, memory component, or bus device to a remote security service for analysis.  However, this would have been obvious over Ionescu.  Ionescu teaches wherein the security agent includes a kernel-mode component, the kernel mode component providing at least metadata associated with the firmware image, memory component, or bus device to a remote security service for analysis (paragraphs 47 with kernel mode component providing data associated with memory to a remote security service for analysis)
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Cho combination with Ionescu.  One of ordinary skill in the art would have been motivated to perform such an addition to increase security by ensuring security exploits do not escape detection (paragraphs 2 and 3 of ionescu). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the Cho combination as applied above, and further in view of Litichever et al. US Patent Application Publication 2018/0225230 (Litichever).

	As per claim 8, the Cho combination does not explicitly teach wherein the bus filter driver is a plug and play pnp upper device filter driver.  However, utilizing PnP upper-device filter drivers is notoriously well known in the art.  For example, see Litichever (paragraph 61).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Cho combination with Litichever.  One of ordinary skill in the art would have been motivated to perform such an addition to utilize commonly drivers and buses to implement functions (paragraph 61). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the Cho combination as applied above, and further in view of Kumar et al. US Patent Application Publication 2009/0086981 (Kumar)

	As per claim 9, the Cho combination does not explictilyt each wherein the security agent is configured to perform, based on the firmware image and hardware metadata, at least one of determining indicators of attack, determining prevalence for the firmware, determining presence of the firmware on whitelists or blacklsits, or determining that the firmware is an expected firmware for hardware of the computing device.  However, this would have been 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Cho combination with Kumar.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by preventing unauthorized software from running on a processing system (paragraph 9 of Kumar).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the Cho combination as applied above, and further in view of Culter et al. US Patent Application Publication 2003/0204710 (Culter)
	As per claim 11, Cho as modified does not explicitly teach wherein the hardware metadata includes at least one of a processor-related register values, peripheral component interconnect configrelated register values, mmio related register values, spibar related register values, or efi variables.  However, this would have been obvious.  For example, see Culter (paragraph 28 with checking table for EFI information for supported functions).
  	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Cho combination with Culter.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more efficiency and speed when resetting functions in a computer system (paragraph 8 of Culter).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monda-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-37393739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495